FULL TEXT.
SHIELDS, J.
In the Court below suit was brought by the Banana Sales Corporation, a corporation engaged in marketing and distributing fruit in New York City, to recover of said Chuchanis the sum of $1500.00, who upon a written guaranty executed by said Chuchanis to the said Banana Sales Corporation, extended credit to the firm of George & Shenan at Akron, Ohio, for bananas to be delivered by said Banana Sales Corporation to said firm to the extent of $1500.00. That in pursuance of the terms of said guaranty, bananas to the amount of $3750.00 were delivered to said firm on which was paid $970.42, leaving an unpaid balance thereon of $3679.58. Judgment is prayed against said Chuchanis for $1500.00.
The defendant, Chuchanis, after admitting the execution of said guaranty says he was not notified of said bananas having been furnished to said firm of George & Shenan and he therefore denies the same, and for a second defense he says that after the delivery of the bananas claimed to have been delivered to said George & Shenan and before the commencement of this action, said firm of George & Shenan adjusted their indebtedness with said plaintiff for all bananas delivered to them by said plaintiff up to said time and received from said plaintiff a full and complete release for all indebtedness owing to said plaintiff by said George & Shenan for bananas delivered to them by said plaintiff and that by reason thereof the defendant, Chuchanis, became and was discharged from all liability on said guaranty.
In its reply plaintiff denies that the release given by it to said George & Shenan operated to discharge said defendant because the same was executed with the full knowledge and consent of said defendant, Chuchanis, and with a full understanding on his part that said .release should not affect his liability on said guaranty.
At the conclusion of the testimony, the trial Court upon motion directed a verdict for the defendant, Chuchanis, and judgment was accordingly entered in his favor. This action upon the part of the Court was taken upon the admitted settlement of the debt due from said George & Shenan to plaintiff in error, Banana Sales Corporation, for bananas sold and delivered to them by said plaintiff in error up to that time, and defendant in error claims that said settlement operated in law to discharge him from further and all liability under said guaranty. In thus holding and without here citing the authorities furnished on behalf of defendant in error, we think the Court was right and correctly applied the law governing the legal rights of the parties hereto. Judgment affirmed.
(Lemert, J. and Houck, J., concur.)